Shippen, President.
It is very late to move for a rule of this nature. If there is a mistake in the proceedings, but not on the merits, to shew the cause of action may be required, after special bail is entered. We should be afraid, however, of introducing so dangerous a practice as would be countenanced by granting the present motion.
*295Ingersoll said, that, if the Court were of opinion, that he was too late, he should not certainly press the question; but wave his motion; which was accordingly done.